 CHRYSLER, LLC
 355 NLRB No. 54 
307
Chrysler, LLC 
and Local 412, International Union, 
United Automobile, Aerospace and Agricultural 
Implement Workers of America (UAW), AFLŒ
CIO.  
Cases 7ŒCAŒ50862 and 7ŒCAŒ50863 
July 16, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On September 9, 2008, Administrative Law Judge Earl 
E. Shamwell Jr. issued the a
ttached decision.  The Re-
spondent filed exceptions and 
a supporting brief, and the 
General Counsel filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions
2 and to adopt the recommended Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, Chrysler, LLC, Auburn Hills, 
Michigan, its officers, agen
ts, successors, and assigns, 
shall take the actions set forth in the Order. 
 Eric S. Cockrell, Esq
., for the General Counsel. 
K.C. Hortop, Esq. 
and John T. Landwehr, Esq. (Eastman & 
Smith Ltd), 
of Novi, Michigan, and Toledo, Ohio, for the 
Respondent. DECISION STATEMENT OF THE 
CASE EARL E. SHAMWELL JR., Administrative Law Judge.  These 
consolidated cases were heard by me on April 21 and 22, 2008, 
in Detroit, Michigan, pursuant to an original charge filed by 
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 The Respondent excepted to the judge™s decision to deny its re-
quest to defer to arbitration the parties™ dispute over the Union™s infor-
mation requests.  Pursuant to 
Collyer Insulated Wire
, 192 NLRB 837 
(1971), the Board has consistently refu
sed to defer information disputes 
to arbitration.  See, e.g., 
Shaw™s Supermarkets
, 339 NLRB 871, 871 
(2003).  Member Schaumber would defe
r information disputes to arbi-
tration where an information request
 is encompassed by the parties™ 
contractual arbitration clause.  See 
Team Clean, Inc.
, 348 NLRB 1231, 
1231 fn. 1 (2005).  In the absence of
 a majority to reverse Board prece-
dent in this case, Member Schaum
ber need not reach the issue of 
whether deferral is appropr
iate here.  Rather, he agrees to apply current 
Board law and adopt the judge™s decision. 
Local 412, International Union, United Automobile, Aerospace 
and Agricultural Implement Workers of America (UAW), 
AFLŒCIO (the Union) in Case 7ŒCAŒ50862 on November 15, 
2007, against Chrysler, LLC (the
 Respondent) and an original 
charge in Case 7ŒCAŒ50863 filed by the Union against the 
Respondent, also on November 15, 2007. 
On January 29, 2008, the Region
al Director for Region 7 of 
the National Labor Relations Board (the Board) issued his order 
consolidating cases and complaint,
 and scheduled the matter for 
hearing.  Having been granted an extension of time to file its 
answer by the Regional Director, the Respondent on February 
15, 2008, timely filed its answer 
to the consolidated complaint, 
essentially denying the commission of any unfair labor prac-
tices. 
The consolidated complaint alleges that the Respondent vio-
lated Section 8(a)(1) and (5) of
 the National Labor Relations 
Act (the Act) by failing to provide the Union with certain in-
formation requested by it on several occasions in calendar year 
2007.1 At the hearing, the parties we
re represented by counsel and 
were afforded full opportunity to be heard, examine and cross-
examine witnesses, and introduce evidence.  On the entire re-
cord, including my observation of
 the demeanor of the wit-
nesses and after considering the posthearing briefs of the Gen-
eral Counsel and the Respondent, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, a limited liabilit
y corporation, with an of-
fice and business in Auburn Hills
, Michigan, has maintained 
offices, plants, and places of bus
iness in various States through-
out the United States and has been engaged in the manufacture, 
nonretail sale, and distribution of
 automobiles and other auto-
motive products.2 During calendar year 2007, a re
presentative period, in con-
ducting its operations the Responde
nt derived gross revenues in 
excess of $500,000 and purchased and received at its Michigan 
facilities goods and materials valued in excess of $50,000 from 
points outside the State of Michigan.  The Respondent admits, 
and I find, that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION
 The Respondent admits, 
and I find, that the Union is a labor 
organization within the meaning of Section 2(5) of the Act. 
                                                          
 1 All events pertinent to the ch
arges herein occurred in 2007. 
2 The parties have stipulated and 
agreed that this matter only in-
volves the Respondent™s facility lo
cated at 1000 Chrysler Drive, Au-
burn Hills, Michigan 48326. 
[Note:  the complaint states incorrect
ly that the facility in question is 
located at 800 Chrysler Drive.  The Respondent™s counsel corrected the 

address on the record.] 
 DECISION OF THE NATIONAL LABOR RELATIONS BOARD
  308 
III.  BACKGROUND3 Since at least 1978, the Union 
(through the International) has 
been the statutory exclusive collective-bargaining representa-
tive of about 60 different bargaining units composed of around 
2900 employees of the Respondent.
4  The subject of this pro-
ceeding is unit 1 of Local 412 which is composed of around 
500 employees employed at the Auburn Hills Chrysler Tech 
Center.  Unit 1 employees incl
ude designers, body, chassis 
electrical dry modelers, DDL 
specifiers, woodshop checkers, 
clerks, graphic illustrators, and 
graphic analysts.  Graphic illus-
trators are members of the bargaining unit represented by Local 
412; the graphic analysts are not members of the bargaining 

unit represented by the local.  
The Respondent admits that the 
graphic illustrators are a constituent part of the employees of 
this unit of employees of the 
Respondent deemed appropriate 
for the purposes of collective ba
rgaining within the meaning of 
Section 9(b) of the Act. 
On May 4, 2007, the Union through one of its officers, Rich-
ard Harter, sent via email th
e following memorandum to John 
Borowski,5 manager of the Respondent™s engineering graphics, 
standards, and information secu
rity department in which the 
graphic illustrators were employed. 
 Dear John: 
 Please provide me with the following information: 
 1.  A copy of the complete APL presentation from 
4/19/07.                                                           
 3 Certain matters associated with this case are not in dispute or are 
not necessarily material to the resolu
tion of the controversy.  In this 
section, I have treated certain matters of record as established fact 
either because the parties have stipul
ated and agreed to their veracity, 
the matters involved are not in serious dispute, or are based on the 
corroborated, hence credible, eviden
ce deserving of credit.  To the 
extent, contrary evidence was adduced 
at the hearing, I have not cred-
ited that evidence. 
4 GC Exhs. 3, 4, and 5 incorporate the relevant collective-bargaining 
agreements between the parties co
vering the periods September 29, 
2003, through September 14, 2007 (GC Exh. 3); and October 12, 2007, 

the approximate date of the parties™
 latest agreement (GC Exh. 4).  
Around August 3, 2005, the Respondent and Local 412 entered into a 
supplemental agreement (GC Exh. 5).  At the hearing, the Respondent 

stipulated and agreed to the authenticity of GC Exhs. 3 and 5. 
The Respondent also agreed that 2007 UAW/Chrysler contract set-
tlement agreement (unpublished letters) (GC Exh. 4) has been pub-

lished by the UAW, but that in this 
form does not reflect the parties™ 
current agreement.  I received GC E
xh. 4 based on the credible testi-
mony of Richard Harter, a current officer of Local 412, that the docu-

ment represents the Union™s curre
nt collective-bargaining agreement 
with the Respondent, although it had 
not been officially published at 
the time of the hearing.  Notably,
 this latest agreement, whether pub-
lished or not, does not vary materially from the expired agreement, and 
in fact includes the evidently agr
eed-upon amendments to the current 
agreement. 
It should be noted that under and pursuant to the collective-
bargaining agreements in question,
 the International Union has as-
signed its representative responsibilities for unit 1 to Local 412. 5 Borowski is an admitted supervis
or; however, he did not testify at 
the hearing. Please provide the information by 5/11/07.  If you 
have any questions or need clar
ification please feel free to 
call.
6  On May 16, 2007, Borowski responded by e-mail to 
Harter™s request as follows: 
 Rich, 
 We are in receipt of your Request for Information 
dated 05/04/2007.  We are cu
rrently reviewing the request 
and determining what information is relevant and/or avail-
able.  We will respond with
in a reasonable amount of 
time.
7  On May 23, 2007, Borowski em
ailed Harter informing him 
that the Respondent™s response to
 the Union™s May 4 email had 
been left at his (Borowski™s) desk, and that Harter could either 
pick it up there or have it emailed through the Chrysler Internal 
Mail System.  (CIMS).
8 The Respondent™s response in 
full stated the following: 
 To:  Rich Harter 
 StewardŒLocal 412 Unit 1 District 2 
 Re:  request for information dated 05/04/07 Œ 
ﬁA copy of the complete APL presentation from 4/19/07ﬂ 
 The AP presentation was presented to the Graphic Illustrators 
for educational reasons as a result of questions raised by some 
of the Employees in my department.  The presentation pro-
vided insight on the role of the APL group and how EBOM 
interfaces with our 
department functions. 
 The work preformed by the APL group has always been per-
formed by Non-Bargaining Unit Employees.  As a result, 
Management does not see the relevance of providing informa-
tion about the group, over and above what was presented to 
the group on 4/19/07.
9  On October 2, 2007, the Union, through Mike Birr, serving 
as the recently elected steward for unit 1, sent the following 
memorandum to Borowski.  Re:  Grievances 07Œ1Œ2023Œ2063 

Date: 10/02/07 
 Dear John; 
 In order to properly prepare for the above and possible 
future grievance meetings, please provide me with the fol-
lowing information;   1.  A copy of the complete APL presentation from 
4/19/07 (second request).  This
 Information is absolutely 
necessary for the Union to prepare for grievance meetings 
and will establish the Union™s claim the purpose of the 
presentation was for the undermining of the Union. 
                                                          
 6 See GC Exh. 12, a copy of this memorandum.  APL stands for Ad-
vance Parts List.  It should be noted 
at this time Harter was serving as 
the steward for unit 1. 
7 See GC Exh. 13. 
8 See GC Exh. 14, a copy of this memorandum. 
9 See GC Exh. 15.  The memorandum is dated May 22, 2007. 
 CHRYSLER, LLC
  309
2.  Copies of all educati
onal training received/earned 
by the following Supervisors including but not limited to:  
formal education (degrees, etc.), enrichment training, work 
provided training (violence in the workplace, labor rela-
tions training/counseling etc.). 
 Judy Petrovich 

Dough Mehki 
Randy Querro 
Deborah Stephens 
Tom Melnychenko 
John Borowski (Manager) 
 3.  Copies of all complain
ts made regarding the fol-
lowing Supervisors by present and former employees in-
cluding but not limited to:  verbal and written complaints, 
non-unit 1 grievances, NLRB charges, FMLA charges and 
Labor Relations behavioral counseling etc. 
 Judy Petrovich 
Doug Mehki 
Randy Querro 
Deborah Stephens 
 4.  Copies of all reviews for the following Supervisors 
which covered any periods/years
 they supervised graphics 
employees. 
 Judy Petrovich 
Dough Mehki 
Randy Querro 
Deborah Stephens 
Tom Melnychenko 
John Borowski (Manager) 
 5.  The total amount of hours spent on the following 
responsibilities.  Also, please furnish the names of the em-
ployees that have performed the work and hours spent on 

each responsibility.  If actual numbers are not available 
please approximate to the best of your ability. 
 Sales and Marketing 

Owners Manuals 
Labels 
DTO MOPAR Corp. Quality
ŒService Kits 
DCA Product & Process Integration Wall 
Component Analysis 

Graphic Analyst Support 
Data Sets 
Misc. Engineering 
Virtual Fleet 
 This request is made wit
hout prejudice to the Union™s 
right to file subsequent requ
est.  Please provide the infor-
mation by 10/12/07.  If any part of this letter is denied or if 
any material is unavailable, 
please provide the remaining 
items as soon as possible, which the Union will accept 
without prejudice to its position 
that it is entitled to all 
documents and information call
ed for in the request.  If 
you have any questions or need clarification please feel 
free to call.
10  On October 3, 2007, Harter, now serving as chairman of the 
unit 1 bargaining unit, directed a letter to Borowski regarding 
the issue of outsourcing/offloading.  The letter stated as fol-
lows:  Dear John;  In order to assure contractual compliance regarding 
outsourcing, please provide 
the following information; 
 1.  Dates and briefs detai
ling any discussions or meet-
ings regarding the outsourcing, offloading, or transfer of 
operations (excluding transfer of Unit 80 EGIG work) of 
any EGIG work sine Sept. 2003.  Please include the names 
of all parties that were involved in the discus-
sions/meetings. 2.  Any solicitations or 
contractual proposals received 
for the outsourcing or offloading of any EGIG work (ex-
cluding current MSX agreement). 
3.  Any solicitations or c
ontractual proposals submitted 
for the outsourcing or offloading of any EGIG work (ex-
cluding current MSX agreement). 
This request is made wit
hout prejudice to the Union™s 
right to file subsequent requ
est.  Please provide the infor-
mation by 10/12/07.  If any part of this letter is denied or if 
any material is unavailable, 
please provide the remaining 
items as soon as possible, which the Union will accept 
without prejudice to its position 
that it is entitled to all 
documents and information call
ed for in the request.  If 
you have any questions or need clarification please feel 
free to call.
11  On October 2, 2007, Borowski
 responded as follows to 
Birr™s October 2 request for information. 
 Mike, 
We are in receipt of your Request for information 
dated 10/02/2007.  We are cu
rrently reviewing the request 
and determining what information is relevant and/or avail-
able.  We will respond with
in a reasonable amount of 
time.
12  On October 3, 2007, Borowski
 responded as follows to 
Harter™s letter of October 3, 2007: 
 Rich, 
 We are in receipt of your Request for information dated 

10/03/2007.  We are currently reviewing the request and de-
termining what information is relevant and/or available.  We 
will respond within a reasonable amount of time.
13   On December 7, 2007, Borowski responded by letter to 
Harter regarding the Union™s October 3, 2007 request for in-
                                                          
 10 See GC Exh. 16.  It should be noted that the persons listed in the 
letter are admitted supervisors in unit 1. 
11 See GC Exh. 20, a copy of the letter. 
12 See GC Exh. 27. 
13 See GC Exh. 21. 
 DECISION OF THE NATIONAL LABOR RELATIONS BOARD
  310 
formation as follows:
14  Dear Rich, 
 Please find my response to your October 3, 2007, Re-
quest for Information below in red: 
 1.  This request is not rele
vant to any legitimate Union 
need.  Management notes ar
e not relevant to matters 
within the scope of the bargaining unit.  General blanket 
requests without any link to bargaining unit matters are not 
presumptively relevant. 
2.  This request is not rele
vant to any legitimate Union 
need.  General blanket requests without any link to bar-
gaining unit matters are not presumptively relevant. 
3.  This request is not rele
vant to any legitimate Union 
need.  General blanket requests without any link to bar-
gaining unit matters are not presumptively relevant. 
 On about January 14, 2008, Harter responded to Borowski™s 
December 7 letter, stating as follows:
15  1.  The Union is entitled to information related to any 
contemplation of outsourcing/offloading through the M-10 
language of the NEA.  Therefore, the Union has a very 
clear legitimate need for this information in order to com-

ply with the Nat. Agreement procedures. 
2.  The Union is entitled to information related to any 
contemplation of outsourcing/offloading through the M-10 
language of the NEA.  Therefore, the Union has a very 
clear legitimate need for this information in order to com-
ply with the Nat. Agreement procedures. 
3.  The Union is entitled to information related to any con-
templation of outsourcing/off
loading through the M-10 lan-
guage of the NEA.  Therefore, the Union has a very clear le-
gitimate need for this information in order to comply with the 
Nat. Agreement procedures. 
 Please let me know if you have any questions. 
 As of the hearing date, the Respondent has not provided any 
of the information requested by the Union. 
IV.  THE UNION
™S RATIONALE AND EXPLICATION OF ITS
 INFORMATION REQUESTS
 The General Counsel called the following union members to 
establish the charges in question. 
William Ambrose Cahill testified that he has been employed 
by Chrysler for around 30 years, a
nd as a graphic illustrator he 
is a member of the Union™s unit 1 at the Auburn Hills facility; 
his department is de
signated EGIG which stands for Engineer-
ing Graphics Illustration Group. 
Cahill described his job as one
 in which he works with de-
                                                          
 14 See GC Exh. 22.  Borowski™s response to the October 3 request 
tracked the request items which were 
written in a red hi
ghlight font.  I 
have not included the Union™s reque
st above; rather, I have included 
only the Respondent™s response to the three categories of requested 
information. 
15 See GC Exh. 23.  Harter testified that he responded to Borowski, 
utilizing Borowski™s December letter 
to him for the response.  I have 
included only his response to Borowski, electing not to repeat the con-
tents of the earlier communications. 
signed models (parts) and through means of automated com-
puter programs lays out the models into a readable format to 
illustrate the assembly process for the parts in question. 
Cahill stated that graphic illustrators use programs such as 
Deep Exploration or Right Hemi
sphere to project the assem-
blers to another program called A
dobe Illustrator, which in the 
end produces two dimensional gra
phic illustration of an assem-
bly process.  Cahill said he uses another company data base 
called EBOMŠelectric bill of materialsŠwhich permits the 
graphic illustrator to extract part
 numbers items such as decals, 
tire wheels, and trim panels, which are deemed relevant to the 
assembly process. 
Cahill testified that John Borowski is the manager of the 
EGIG department. Cahill stated
 that around mid-April 2007, he 
became concerned about a meeting that was to take place on 
April 19 regarding the APL analyst job, a nonbargaining unit 
position within his department.  Cahill said that it was his belief 
that the Company was going to use this meeting as a mecha-
nism to convert bargaining unit employees to nonbargaining 
unit positions within the shop.  
Acting on this concern, Cahill 
said he emailed Richard Harter, then the union steward, and 
Charles Roose, then acting chairm
an of the unit, and gave voice 
to his concerns, stating as follows: 
Subject APL for a Day 
We have a meeting/training session scheduled for APL Ana-
lysts ﬁinquiry.ﬂ  It is for April 19th at 7:30 a.m.  It is in Educa-
tion 2K West Concourse.  I think this is an area where they in-
tend to try and convert BU™s to NBU™S.  Also, the supervision 
is going around canvassing people 
to see if they are interested 
in ﬁotherﬂ jobs besides the one there [sic] in.  Thought this 
might be important. 
 Fraternally yours 
 Bill16  Cahill said that he again emailed Harter and Roose on April 
16, 2007, regarding the APL 
analyst matter, stating: 
 Hi Rich and Charles, 
 Below is the language of the ﬁmeetingﬂ regarding the APL 
Analyst situation.  This was the position that was used to cre-
ate NBU™s in Mr. Biezski™s [B
orowski™s boss] last classic 
work of union busting.  Most of us know how to use EBOM, 
most of us have been using it for years.  I do not doubt the va-
lidity of needing to learn about the transition from VSC™s to 
NPS2 codes, but I think the rest of this is nonsense regarding 
this being a ﬁcareer developmen
t opportunity.ﬂ  That is code 
for ﬁdo you want to leave the union.ﬂ  I would like to see 

some kind of union protest, I cons
ider this to be a form of har-
assment.  The already converted NBU™S are on the invitee 
list.  They already possess a ﬁhi
gher skill setﬂ than us, I would 
think they should know this stuff by now. 
 This class will discuss some 
of the common tasks performed 
by the APL Analysts.  It will give our group the opportunity 
to learn more about EBOM, one of our key business tools that 
                                                          
 16 GC Exh. 6.  Cahill sent this email out to Harter and Roose on 
April 13, 2007. 
 CHRYSLER, LLC
  311
we use to create accurate graphics.  It will also help us better 
prepare for the transition from 
VSC to NPS2 codes.  Finally, 
it will give us more insights into the day-to-day functions of 
the APL analyst position. This may also help us better under-
stand if the APL analyst role provides a career development 
opportunity.
17  Yours in solidarity, 
 Bill 
 Cahill identified a copy of the APL analyst meeting invita-
tion18 he received for the April 19 meeting from Borowski.  
According to Cahill, the listed names included both bargaining 
unit and nonbargaining unit members in unit 1.  At the time, 
according to Cahill, there were eight nonbargaining unit mem-
bers in the EGIG department. 
Cahill stated that he atte
nded the April 19 meeting which 
was mandatory for all invitees,
19 which included all 33 bargain-
ing unit members (graphic illustrators); two supervisors, Judy 
Petrovich and Randall Querro; John Borowski; Chuck Ked-
mick, a manager of the APL analysts; two APL analysts, Den-
nis Kosar and Jane Roeskl; and 
Charles Roose for the Union. 
On or about May 24, 2007, Cahill said that he emailed to 
Harter a list of what he considered the major matters discussed 
at the April 19, 2007 meeting. 
 1.  They are grade bands 90 and 91.  (Career develop-
ment opportunity.) 
2.  ﬁIt™s not very exciting but provides a lot of oppor-
tunitiesﬂ (Quote:  Jane Roes
ke).  (Career development op-
portunity.) 
3.  ﬁYou come in contact with many other people, and 
learn about other opportunities within the corporationﬂ 
(Jane Roeske).  (Career development opportunity.) 
4.  ﬁThey™re always ch
anging, always moving for-
wardﬂ (Quote: Jane Roeske). 
5.  Work in screens that we already use on a regular 
basis.  (ﬁLearn more about EBOMﬂ?) 
6.  ﬁWe are frustrated with many of the same things 
you are in using the systemﬂ (Quote:  Jane Roeske). 
7.  Reviewed the most common screens in EBOM that 
anybody who has ever used the system would know 
(Nothing new whatsoever.  ﬁLearn more about EBOMﬂ?) 
8.  The NPS2 numbers are 8 digits.  (Lots of info 
there.) 
                                                          
 17 See GC Exh. 7.  Cahill testified 
that the APL (advanced parts list) 
analyst position holder would essentia
lly assemble a vehicle using the 
EBOM data base, especially where 
the vehicle is an upcoming or new 
model. 
18 See GC Exh. 24. 
19 Cahill stated that Julia Petrovich, manager and admitted supervisor 
in the department, came around and reminded him and others of the 
mandatory nature of the meeting. 
 Cahill said he doublechecked about 
the attendance requirement with his immediate supervisor, Randall 
Querro, also an admitted supervis
or, who confirmed that the meeting 
was mandatory for all unit 1 members who were on the list. 
9.  We don™t have all the bugs worked out on them yet.  
(ﬁHelp us better prepare for the transition from VSC to 
NPS2 codesﬂ?)
20  Cahill testified that it was (and is) his belief that the bargain-
ing unit members were being ﬁh
arassedﬂ because of the Com-
pany™s continued attempts to convert bargaining unit members 
to nonbargaining unit positions.  Cahill stated that this was the 
essence of his concerns he made to the union leadership, and he 
believed that the Union should 
file a grievance over the mat-
ter.21 Richard Harter testified that he has worked for the Respon-
dent for about 23 years currently
 as a body designer.  Harter 
stated that he is a member of Local 412, unit 1, and serves as 
the chairman of unit 1; he also serves as vice president of Local 
412, having been elected to this position in May 2007.  Prior to 
his election, Harter said that he was the chief steward for Dis-
trict 2, unit 1 of Local 412, a position he held for about 12 
years. 
Harter stated that Local 412 re
presents in unit 1 certain em-
ployees, the graphic illustrators which numbered at the time of 
the hearing about 27; Harter™s
 duties and responsibilities as 
these employees™ representative include contract and other 
negotiations with mana
gement, health and safety issues, han-
dling grievances and special arbitrating and monitoring out-
sourcing, and other contractor i
ssues.  Harter noted that other 
employees in unit 1, more partic
ularly the graphic artists and 
graphic analysts, are not 
bargaining unit members. 
Turning to the issues at hand, Harter testified that he re-
ceived several emails from Cahill in which Cahill expressed his 
concern that management was a
ttempting to recruit bargaining 
unit membersŠthe graphic illustratorsŠto nonbargaining unit 
positions, including the APL anal
yst position.  According to 
Harter, Cahill was especially concerned about the April 19 APL 
meeting, to which he believ
ed the Respondent invited only 
bargaining unit employees for the 
purpose of recruiting them to 
take nonbargaining unit jobs. 
Harter said that prior to the meeting, on about April 18, he 
contacted Borowski by phone to discuss the purpose of the 
April 19 meeting.  According to Harter, Borowski told him that 
the meeting was strictly educ
ational and informational and 
designed to help his EGIG gr
oup understand the requirements 
of the APL group. 
                                                          
 20 See GC Exh. 10. 
21 Notably, on April 19, 2007, Cahill later emailed Harter and Roose 
about the April 19 meeting and wa
s concerned about what was going 
on in the unit. Hi Rich, 
I know your [sic] busy and I know
 I™m probably a pain in the 
behind, but I feel we in the union 
are being discriminated against.  
Judy and Randy both said that this meeting was mandatory, Judy 

purposely reminded us all during her bed check that everyone on 
the invitee list had to go.  But 
I noticed the NBU boys weren™t, 
even though they were on the list.  They are not part of the union, 

but they are part of the department.  So why do we have to go and 
not them.  Is there some kind of grievance here.  I™d be more than 
happy to file it, just tell me what to do. 
See you tonight, 
Bill  DECISION OF THE NATIONAL LABOR RELATIONS BOARD
  312 
Harter conceded that because of a meeting conflict, he did 
not attend the APL meeting on April 19, although he was in-
vited.  However, referring to Cahill™s 10:16 a.m. email of April 
19 to him (GC Exh. 9), Harter stated that the APL meeting and 
Supervisor Judy Petrovich™s in
volvement with the meeting are 
the subject of the Union™s info
rmation request of October 2, 
2007, in paragraph 12 of the complaint which deals with a 
number of grievances filed by the Union. 
Harter noted that Cahill™s 
email was not the only communi-
cation he received about the APL meeting.  He noted that after 
the meeting, he received tele
phone calls from other graphic 
illustrators who were required to attend the meeting and who 
informed him that they, too, viewed the meeting as an attempt 
by the Company to entice the graphic illustrators to consider 
applying for the APL analyst j
ob, a nonbargaining unit job.  
According to Harter, these members told him that pay grades 
and benefits were discussed by 
management at the meeting.  
Harter acknowledged that he also received Cahill™s May 24, 
2007 email (GC Exh. 10) in whic
h Cahill again expressed his 
concerns that management was trying to recruit graphic illustra-
tors to join the APL group. 
Harter stated that he requested of Borowski a copy of the 
APL presentation, especially th
e power point presentation, on 
May 4, 2007, because he believed that the presentation was not 
simply educational and/or informa
tional, but was in fact part of 
a recruitment effort 
that covered pay grades and future oppor-
tunities with Chrysler for the attendees.  Harter also noted that 
by May 4, 2007, five graphic illustrators had left the bargaining 
unit to take nonunion positions.
22 Harter testified that on about July 14, 2007, he prepared a 
grievance against the Company on behalf of the graphic illus-
trators, alleging in essence th
at management™s 
claim that the 
April 19 APL meeting was merely an educational meeting was 
actually a subterfuge, that in fact the meeting was a ﬁsales 
pitchﬂ to encourage the graphic illustrators to leave the Union; 
Harter accused the Company of union busting and bargaining in 

bad faith.  According to Harter, this grievance
23 was not actu-
ally filed until August 3, 2007, 
by which date Michael Birr had 
been installed in his newly elec
ted position of chief steward, the 
position Harter had vacat
ed due to his elevation to chairman of 
District 2. Harter noted that this grievanc
e is connected to the ﬁpurpose 
and intentﬂ preamble of the parties™ collective-bargaining 
agreement and at the time of the 
hearing was at the second step 
of the contract grievance procedure.
24  Harter stated that his 
                                                          
 22 Harter named Jamie Smith, Tim Feher, Brian Berlinger, Al 
Zieillppo, and Quintin Barber as gr
aphic illustrator members who left 
their positions for other nonbargaining unit positions.  Notably, all five 

of these persons were listed as invite
d participants to the April 19 meet-
ing.  See GC Exh. 24. 
23 The Harter/Birr grievance is number 07Œ01Œ2023 and is contained 
GC Exh. 11.  Notably, Birr filed 
this grievance on August 3, and the 
Company through Borowski responded on August 16, 2007, with man-
agement essentially denyi
ng the Union™s allegation. 
24 See GC Exh. 3, p. 2 of the pertinent collective-bargaining agree-
ment, as follows: 
May 4 request for the power point presentation was also predi-
cated in part  on this purpose 
and intent language of the con-
tract and partially because of the history in Borowski™s depart-
ment of graphic illustrators™ being solicited to accept nonunion 
positions.  Harter also testified 
that the May 4 request for APL 
power point presentation will also help advance the aforemen-
tioned grievance and possibly pr
ove (or disprove) the Union™s 
claim that the APL meeting was a recruitment tool and not 
educational as claimed by the Company. 
Harter stated that aside from Borowski™s response on May 16 
and 22, in which he respectiv
ely acknowledged receipt of the 
May 4 request and denied on grounds
 of relevance, the request, 
the Company has not provided a copy of the complete APL 
presentation of April 19, 2007. 
 Harter acknowledged that the 
Union did not make a response to Borowski™s refusal to supply 
the information at that time. 
Turning to the Union™s October 2, 2007 information request, 
Harter explained that by the time of this request, the Union had 
prepared and/or filed a number of grievances on behalf of unit 
employees, including the afor
ementioned grievance number 
07Œ1Œ2023, alleging that the Compan
y had replaced bargaining 
unit employees by the individual employee™s acceptance of a 
nonbargaining unit position; bargained in bad faith; had created 
a hostile work environment; harassed bargaining unit employ-
ees; and made veiled threats 
to bargaining unit employees.
25 Harter stated that he prepared
 the Union™s October 2 request 
                                                                                            
 Purpose and Intent 
The general purpose of this Agreement is to set forth terms 
and conditions of employment, and to promote orderly and peace-
ful labor relations for the mutual 
interest of the Corporation, the 
employees The parties recognize that the success of the Corpora-

tion and the job security of the employees depend upon the Cor-
poration™s success in building a qua
lity product and its ability to 
sell such product. 
To these ends the Corporation and the Union encourage to the 
fullest degree friendly and cooper
ative relations between their re-
spective representatives at all 
levels and among all employees. 
25 See GC Exhs. 25, 26, and 28, copies of grievances filed by the Un-
ion 07Œ1Œ2024 through 07Œ1Œ2060, and 07Œ1Œ2063. 
Grievances 07Œ1Œ2024 through 07Œ1Œ2030 (GC Exh. 25) allege that 
the Company failed to replace certain unit employees who accepted 

nonbargaining unit positions in violati
on of the provisions of M-9, II 
(D) of the collective-bargaining agreement. 
Grievances 07Œ1Œ2031 through 07Œ1Œ2059 (GC Exh. 25) allege that 
management created a hostile work environment by soliciting bargain-
ing unit employees to convert to 
nonbargaining unit positions and hav-
ing such converted workers work ﬁshoulder-to-shoulderﬂ with the bar-

gaining unit workers; by systemat
ically converting bargaining unit 
employees to nonbargaining unit employees through offers of increased 
salaries, overtime, 401(k) matching,
 and lease cars; by harassing re-
maining bargaining unit members and telling them if productivity does 
not improve, all of these workers could be outsourced. 
Grievance 07Œ1Œ2060 (GC Exh. 28) a
lleges that Manager Petrovich 
used veiled threats to bargaining unit members and created a hostile 
work environment, including threats to outsource their work, if produc-
tivity does not improve. 
Grievance 07Œ1Œ2063 (GC Exh. 28) alleges that the Company cre-
ated a hostile work environment by 
manning the EGIG with unqualified 
supervision that exhibited a pattern
 of harassment, dual supervision, 
and antiunion behavior to bust the Union. 
 CHRYSLER, LLC
  313
for information for Birr to submit to the Company.  Harter 
noted that in this letter he renewed his request for a copy of the 
April 19 APL presentation because the Company had never 
provided the information.  Harter also noted that without the 
April 19 information the Union could not proceed to step two 
of the grievance procedure for grievance 07Œ1Œ2023.  Harter 
added that by this timeŠOctober 2007Šthe Company had 
converted more graphic illust
rators to nonbargaining unit posi-
tions, which fact influenced the 
filing of the grievances regard-
ing this development. 
Having explained the Union™s request for the APL presenta-
tion materials (item 1), Harter 
went on to explain the Union™s 
need for the other information
26 requested in the October 2 
letter. 
Regarding item 3, which essentially requested complaints 
leveled against six supervisors in
 the EGIG including Petrovich 
and Borowski, Harter testified that the Union needed the infor-
mation because of the grievances filed in protest of the alleged 
harassment of the unit 1 supervisors.
  Harter tied this request to 
the purpose and intent provisions of the collective-bargaining 
agreement which in Harter™s view, pursuant to the duty of the 
parties to bargain in good faith, 
requires the parties to ﬁget 
alongﬂ with one another in the 
workplace.  Harter noted that 
some of the filed grievances related to the supervisors™ harass-
ment of bargaining unit members. 
Regarding item 5, which essen
tially called for the production 
of the names of and hours performed by employees in listed 
areas of corporate activities or 
responsibilities, Harter stated 
that the Union believed that the Respondent was violating pro-
visions of the collective-bargai
ning agreement (GC Exhs. 3 and 
4).  Harter specifica
lly implicated M-10, Memorandum of Un-
derstanding Sourcing and (S-1) Supplemental Agreement On Preventing Erosion of Bargaining Units of the collective-
bargaining agreement in support of the Union™s request for 
information in item 5. 
Harter explained that M-10 (pp. 206Œ218 of the agreement) 
deals, inter alia, with outsourci
ng of unit work by the Company 
and essentially entitles the Union to certain information includ-
ing the work planned for outsourcing, the cost of outsourcing, 
the employees affected, and a make-buy study so that the Union 
can make a counterproposal to keep the work in-house if eco-
nomically feasible.  Under the provisions S-1 (pp. 264Œ268), 
according to Harter, the Company agreed not to reassign bar-
gaining unit work so as to erode bargaining covered by the 
collective-bargaining agreement, a
nd per the provisions of S-1, 
the Company could only make ge
ographic, organizational, or 
financial moves for certain stip
ulated reasons.  The Union™s 
request was designed to
 determine if the departments listed in 
the request were now under a diff
erent manager and whether he 
had been moved out of State. 
                                                          
 26 Harter testified that item 2 of the October 2 letter is not a part of 
the proceeding.  (Tr. 92.)  I will trea
t this as a withdrawal by the Union 
of the request for the informati
on called for in item 2 (educational 
training) of the October 2 request. 
 In likewise, the General Counsel 
had indicated in his brief that item 4 
of the October 2 request is not part 
of the instant proceeding.  I will also treat item 4 as withdrawn for 
purposes of this litigation. Harter identified certain documents
27 dating from calendar 
2006 and 2007 dealing with, inter a
lia, departmental organiza-
tion, the work of the graphic i
llustrators, outsourcing, and ema-
nating from the Local Employee 
Participation Council, a joint 
employee-management program whos
e objective is to deal with 
productivity issues. 
Harter tied these documents to the Union™s request in item 5 
of the October 2 letter, stating that these documents relate to all 
the ﬁresponsibilitiesﬂ included in th
e letter as identified through 
the LEPC as bargaining unit responsibilities.  Harter said that 
the Union needed the requested information to determine who 
might be working on plans to 
outsource these responsibilities, 
whether nonunion employees were performing the work for 
purposes of any grievance alleging erosion. 
Harter cited by way of hypothetical example, if the sales and 
marketing work were historically
 performed by senior workers 
but the proposed transfer of the work was to nonunion person-
nel, then a possible violation of the nonerosion provisions of 
the collective-bargaining agreementŠS-1Šcould be impli-
cated.  Accordingly, the Union made the request for informa-
tion under item 5 to shed light on this issue. 
Harter stated that he received 
a copy of Borowski™s response 
(GC Exh. 18) to Birr™s request 
of October 2, on or about De-
cember 7, 2007.  He noted that
 at no time between October 2 
and December 7 did Borowski™s request the Union to clarify or 
ﬁnarrowﬂ its request, especially as it relates to item 5 which the 
Company stated was overly broad and had no nexus to any 
matter within the scope of the bargaining unit. 
However, Harter identifie
d certain documentsŠmeeting 
notesŠwhich came to his atte
ntion in November 2007; these 
documents pointed to a possible outsourcing of bargaining unit 
work by the Respondent.  Harter
 noted that the meeting notes 
indicated that the subjects or topics included international engi-
neering discussion; engineerin
g international organizational review of study teams work 
and next step; global business 
model project measures and in
centives, global business model 
project-product team; and structure and organization.
28 Harter noted that first Borowski
 was part of the management 
group involved in the meetings 
and discussions about interna-
tional engineering and in fact ch
aired some of the meetings.  
Harter stated that for the Union these notes triggered a sincere 
concern that bargaining unit wo
rk was possibly scheduled for 
possible outsourcing to a foreign country, possibly China.
29                                                           
 27 See GC Exhs. 19(a)Œ(c). 
28 See GC Exh. 19.  These meeting notes covered the period July 2 
though September 24, 2007.  The not
es were admitted based on their 
being business records maintained by the Respondent. 
29 The meeting notes indicate that on July 13, 2007, the agenda for 
the first meeting of the Global Business Model Projects Measures and 

Incentives was as follows: 
 Review VP Workshop results on failed post attempts to go 
global   Discuss any other issues that may have been overlooked 
  Perform a group exercise in an attempt to get to the root 
causes of resolvable issu
es of past barriers. 
  Discuss meeting fre
quency on an ongoing basis 
Borowski is listed as an invitee to this meeting.  
Borowski also chaired a meeting, the subject of which 
 DECISION OF THE NATIONAL LABOR RELATIONS BOARD
  314 
Turning to the October 3 reque
st for information, Harter 
stated that this missive also related in item 1 to the Union™s 
concern not only about possible 
outsourcing of bargaining unit 
work as per M-10 of the contract but also offloading (tempo-
rary outsourcing where the ba
rgaining unit employees have 
more work than they can handle) of unit work. 
Harter said item 2 of the letter also deals with the outsourc-
ing/offloading of EGIG work, including the MSX agreement 
which relates to another facility located in Troy, Michigan. 
Regarding item 3 of the letter, Harter stated this was a repeti-
tion of item 2 and should be disregarded. 
Harter testified that as with 
the Union™s other requests for in-
formation, the Respondent has 
not provided any information 
and made no effort to seek clarification or narrowing of the 
Union™s requests and has not communicated with the Union 
about the requests sinc
e December 7, 2007. Michael Birr testified at the hearing and related that he has 
been employed by the Respond
ent since 1981, and as a de-
signer he is a member of the bargaining unit encompassed by 
unit 1; Birr currently is the steward for unit 1.
30 Birr confirmed that the grievances (related to the October let-
ter) were filed because the former unit members not only were 
moved to nonunion positions,
31 with more favorable hours and 
better computers, but also were
 assigned in close proximity to 
the remaining unit members.  Birr said that he received numer-
ous complaints from bargaining 
unit members about this situa-
tion which included taunting by the former bargaining unit 
members of the unit members and in general caused a very 
tense work environment for all.  Birr also confirmed that a 
number of the grievances related 
to what the Union viewed as 
the Respondent™s creation of 
a hostile work environment 
through the supervisors, particular
ly Judy Petrovich, but others 
also who were reprimanding uni
t members not under their su-
pervisionŠdual supervisingŠand 
generally harassing the bar-
gaining unit members.  According to Birr, the Union required 
the information sought in the Oc
tober 2 letter to establish 
through the grievance mechanism a
ll of the allegations in the 
respective grievances. 
Birr also confirmed that the 
Union™s requests were predi-
cated on various provisions of 
the collective-bargaining agree-
ment, including the purpose and intent, and unit erosion, and 
outsourcing provisions. 
V.  APPLICABLE LEGAL PRINCIPLES
 In Disneyland Park,32 the Board set out long-established 
principles applicable to info
rmation request cases brought un-
                                                                                            
 was ﬁdiscuss International Engineering with Todd Bre-
neiser on July 18, 2007.ﬂ  The notes indicate as follows: 
Discuss aspects of an engagement 
with China as a followup to our 
initial discussionswith Todd and Bill Russo on July 11. 
30 Birr stated that his duties include representing about 70 bargaining 
unit members, carrying out and 
enforcing daily the collective-
bargaining agreement, and handling 
complaints between management 
and unit employees.  Birr said he has been in this position for about 9 

months. 
31 Birr related that the individual worker is named in grievances    
07Œ21Œ2024 through 2030 left the bargaining unit for a permanent 

nonbargaining unit position. 
32 350 NLRB 1257 (2007). 
der Section 8(a)(5) and (1) of the Act. 
An employer has the statutory obligation to provide, on re-
quest, relevant information that the union needs for the proper 
performance of its duties as collective-bargaining representa-
tive.  
NLRB v. Truitt Mfg. Co.
, 351 U.S. 149, 152 (1956); 
NLRB v. Acme Industrial Co.
, 385 U.S. 432, 435Œ436 (1967).  
Detroit Edison Co. v. NLRB
, 440 U.S. 301 (1979).  This includes the 
decision to file or process grievances.  
Beth Abraham Health 
Services, 332 NLRB 1234 (2000).  Where the union™s request is 
for information pertaining to employees in the bargaining unit, 
that information is presumptiv
ely relevant and the Respondent 
must provide the information.  
However, where the information 
requested by the union is not presumptively relevant to the 
union™s performance as bargaining 
representative, the burden is 
on the union to demonstrate relevance.  
Sunrise Health & Re-
habilitation Center
, 332 NLRB 1304 (2000); 
Associated Ready 
Mixed Concrete, 
318 NLRB 318 (1995), enfd. 108 F.3d 1182 
(9th Cir. 1977); 
Pfizer, Inc.
, 268 NLRB 916 (1984), enfd. 736 
F.2d 887 (7th Cir. 1985).  A union has satisfied its burden when it demonstrates a r
easonable belief, s
upported by objective 
evidence, that the requested information is relevant.  
Knappton Maritime Corp., 292 NLRB 236, 238
Œ239 (1988). Furthermore, the Board instructs that the requesting union™s 
explanation of relevance must 
be made with some precision; 
and a generalized conclusionary 
explanation is insufficient to 
trigger an obligation 
to supply information.
33 The Board has held that information concerning bargaining 
unit employees is pres
umptively relevant and is required to be 
produced.  Contract Flooring Systems
, 344 NLRB 925, 928 
(2005). Where the information sought concerns the filing or process-
ing of grievances, the requesting union is entitled to the infor-
mation in order to determine whet
her it should exercise its rep-
resentative function in the pendi
ng grievances, or whether the 
information will warrant further 
processing of the grievance or 
bargaining about the matters invo
lved with the grievance.  
Ohio Power Co., 216 NLRB 987 (1975), enfd. 531 F.2d 1381(6th 
Cir. 1976). 
Accordingly, a union is entitled to relevant information dur-
ing the term of a collective-bargaining agreement to evaluate or 
process grievances and to take wh
atever other bona fide actions 
are necessary to administer the collective-bargaining agree-
ment.  Reno Sparks Citilift
, 326 NLRB 1432 (1998). 
Information about subcontracting agreements, even those re-
lating to bargaining unit employ
ees™ terms and conditions of 
employment, is not pr
esumptively relevant. 
 Therefore, a union 
seeking such information must 
demonstrate its relevance.  
Sun-rise Health & Rehabilitation Center
, above at 1305 fn. 1. 
                                                          
 33 Island Creek Coal Co.,
 292 NLRB 480, 490 fn. 19 (1989).  See 
Schrock Cabinet Co.
, 339 NLRB 182, 182 fn. 6 (2003).  It should be 
noted that the obverse side of this le
gal coin requires the employer from 
whom information is sought to substantiate the claimed basis for non-

production, seek a narrowing or clarification of the union™s request if it 
is overly broad, burdensome, or pres
ents undue financial burden; seek 
protection if the production involves 
confidential (proprietary) informa-
tion.  See 
Island Creek Coal Co.
, supra; 
Pulaski Construction Co.,
 345 
NLRB 931 (2005), 
Watkins Contracting, Inc.
, 335 NLRB 222 (2001); 
Earthgrains Baking Cos.
, 327 NLRB 605 (1999). 
 CHRYSLER, LLC
  315
The Board uses a broad, discovery-type standard in deter-
mining the relevance of requested
 information.  Potential or 
probable relevance is sufficient to
 give rise to an employer™s 
obligation to provide information.
  Id.  To demonstrate rele-
vance, the General Counsel must
 present evidence either (1) 
that the union demonstrated re
levance of the nonunit informa-
tion,34 or (2) that the relevance of the information should have 
been apparent to the Respondent under the circumstances.  See 
Allison Corp., 330 NLRB 1363, 1367 fn. 23 (2000); 
Brazos Electric Power Cooperative, 
241 NLRB 1016Œ1019 (1979), 
enfd. in relevant part 615 F.2d 1100 (5th Cir. 1980).  Absent 
such a showing, the employer is
 not obligated to provide the 
requested information. 
When the union™s request for 
information involves matters 
outside the bargaining unit, th
ereby making the burden or re-
quirement that it demonstrate 
relevance of the information 
sought, the union™s burden is not an exceptionally heavy one, 
essentially only requiring a showing of probability that the 
desired information is relevant a
nd that it would be of use to the 
union in carrying out its statutory duties and responsibilities.  
NLRB v. Acme Industrial Co.
, supra at 437.
35 In Collyer Insulated Wire
, 192 NLRB 837 (1971), the Board 
adopted standards that would 
apply to unfair labor practice 
cases where the Board would defer to parties the arbitral ma-
chinery before an arbitral awar
d has been rendered.  Notably, 
Collyer has received wide acceptance by the reviewing courts.  
The Collyer
 ﬁstandardsﬂ for deferral are as follows: 
 1.  whether the dispute arose within the confines of a 
long and productive bargaining relationship and there is no 
claim of enmity by the res
pondent (employer) to employ-
ees™ exercise of protected rights; 
2.  whether the employer credibly asserted its willing-
ness to resort to arbitration under a clause providing for 
arbitration in a very broad range of disputes and unques-
tionably broad enough to embra
ce the dispute before the 
Board; and 3.  the conduct and its meeti
ngs lay at the center of the 
dispute.  Historically, the Bo
ard has excluded from 
Collyer
 deferral 
alleged refusals to furnish information,
36 and will refuse to 
defer when the applicable collective-bargaining agreement 
contains no provision with rega
rd to information disputes.
37  Consistent with this a
pproach, the Board, in 
United Aircraft 
Corp, determined that there was specific language in the collec-
                                                          
 34 The Board noted further in 
Disneyland Park
 that it will apply a 
uniform standard for evaluating the 
relevance of information requests 
involving matters outside the bargaining unit. 
35 See also 
St. George Warehouse, Inc.
, 341 NLRB 904, 925 (2004), 
citing Hertz Corp.
, 319 NLRB 597, 599 (1995), where the union™s 
showing of relevance was deemed not exceptionally heavy and would 

be satisfied by some initial but not
 overwhelming demonstration by the 
union. 
36 NLRB v. David, Inc.
, 597 F.2d 782 (1st Cir. 1979); 
St. Joseph™s 
Hospital, 233 NLRB 1116 (1977); 
A. O. Smith Corp.
, 223 NLRB 838 
(1976); 
Worcester Polytechnic Institute
, 213 NLRB 306 (1974). 
37 Team Clean, Inc.
, 348 NLRB 1231 (2005); 
Daimler Chrysler 
Corp., 344 NLRB 312 (2005). 
tive-bargaining agreement concerning the obligation to furnish 
information, and that such procedure provided a quick and fair 
means to resolve the dispute.
38 However, it would appear that if
 the contract is silent or does 
not contain a clear and effective waiver of the union™s right to 
the requested information, th
e Board will not defer.  
American 
Standard, 203 NLRB 1132 (1973); 
United Parcel Service
, 311 
NLRB 974 (1993). 
The Board, it would appear, 
views deferral in information 
cases as inappropriate because th
e refusal to furnish relevant 
information constitutes interference with the very grievance 
procedure to which the employer often urges deference.  
St. Joseph™s Hospital
, above. VI.  CONTENTIONS OF THE PARTIES
 The General Counsel essentia
lly contends that beginning 
with the Union™s May 4 request and continuing through De-
cember 7, the Respondent has failed to provide the Union with 
information clearly necessary an
d relevant to carry out its du-
ties as the exclusive collective-bargaining representative of the 
unit 1 employees. 
The General Counsel asserts th
at the Union™s duties and re-
sponsibilities implicated
 in its request for the pertinent informa-
tion include enforcing the parties™ collective-bargaining agree-

ments and jointly administered
 programs; processing griev-
ances concerning unit erosion, harassment, creation of a hostile 
work environment, and threats;
 and to determine whether the 
Union should file additional grievances to enforce the collec-
tive-bargaining agreements. 
The General Counsel further asse
rts that not only has the Re-
spondent refused to provide any of
 the requested information, it 
has not even attempted either to narrow or seek clarification of 
the Union™s requests, which, if it
 had, would be emblematic of 
good-faith bargaining. 
The General Counsel notes that in showing nothing by way 
of cooperation with the Union,
 the Respondent merely re-
sponded with naked, boilerplate 
assertions of the nonrelevance 
of the information sought.  At th
e trial, its unt
imely and insin-
cere argument was that the entirety of the requests should be 
deferred to the parties™ contract
ual grievance arbitration process 
based on a purported prior agreementŠacting as a waiverŠto 
forward information requests to the parties™ leadership prior to 
filing any unfair labor practice regarding information requests. 
The General Counsel submits th
at the Respondent has not of-
fered a defense sufficient to overcome its clear obligation under 
the Act to provide the information requested by the Union.  
Accordingly, the General Counsel argues that the Respondent 
violated Section 8(a)(1) and (5) of the Act. 
The Respondent principally
39 argued that the allegations of 
                                                          
 38 204 NLRB 879 (1972), rev. denied sub nom. 
Machinists Lodges 
700, 743, 746 v. NLRB
, 525 F.2d 237 (2d Cir. 1975). 
39 The Respondent, for the first time, at the hearing asserted that 
three of the Union™s charges were untimely filed per Sec. 10(b) of the 
Act.  This position cannot be maintained in my view, first, because the 
Respondent did not assert this defense in its answer and therefore this 

defense is untimely.  But more importantly of the charges that arguably 
could be considered untimelyŠmainly
 the alleged failure to provide 
information regarding the APL pres
entation on May 4Šthis charge was 
 DECISION OF THE NATIONAL LABOR RELATIONS BOARD
  316 
the complaint in their entirety should be deferred to the parties™ 
collective-bargaining agreement pursuant to the Board™s 
Col-lyer policy.  The Respondent alte
rnatively contends that the 
Union™s requests are not relevant
 to legitimate union interests; 
the Union failed to demonstrate the relevance of the informa-
tion it requested on October 2; 
and under the circumstances of 
this case, the Respondent was 
under no duty to supply the in-
formation requested by the Union on October 3.  Accordingly, 
the Respondent submits that it ha
s not violated the Act in any 
way. 
Conclusions Based on the above-stated Board authorities, and in agree-
ment in general with the General Counsel, I would find and 
conclude that the Respondent violated the Act by not providing 
the information requested by 
the Union on May 4 and October 
2 and 3. 
First, I note that the Respondent
 in its responses to the Un-
ion™s written requests never raised the issue of deferral.  In this 
regard, this defense seems cont
rived and certainly was untimely 
made.  In likewise, the Respondent at no time prior to trial in-
troduced any purported letter agreement between the Union and 
the Respondent regarding the hand
ling of information requests.  
The letter for the first time was introduced at the trial and the 

union representatives had never seen
 it.  Verily, I have carefully 
examined the pertinent collective-bargaining agreements and 
no such letter appears.
40 Be that as it may, in my view, any such agreements would 
have no legal efficacy.  Signifi
cantly, Harter, who held respon-
sible positions with the Union, had no knowledge of any such 
agreement between the Union and the Company regarding in-
formation requests and the filing of unfair labor practices based 
thereon.  Richard Corning, the Respondent™s manager of em-
ployee relations, testified only that the letter
41 purporting to 
encompass the parties™ agreement regarding information re-
quests was part of the Company™
s records; he could add noth-
ing further of significance to the case and the information re-
quests in particular.  Notably, neither this letter nor any agree-
ment relating to it was ever men
tioned by Borowski in his re-
sponses to the Union™s requests. 
Accordingly, the letter agreement in my view is an insuffi-
cient reason or defense to the 
Respondent™s failure to provide 
the information requested by the Union. 
The Respondent contends that 
the parties™ agreement con-
tains specific provisionsŠin the M-10 and S-1 agreementsŠ
pertaining to providing the Union 
with necessary and relevant 
information, and therefore obviat
es the Union™s need for the 
information requested in the Un
ion™s submissions of October 2 
and 3.  While clearly the provis
ions of M-10 dealing with out-
sourcing, and S-1 dealing with unit erosion, do provide a pro-
cedure for dealing with these i
ssues through the advance notice 
                                                                                            
 incorporated in subsequent inform
ation requests, which clearly were 
timely filed.  For that reason also, this defense is without merit. 
40 It is useful to mention that 
the parties™ collective-bargaining 
agreements contain numerous ﬁlettersﬂ that purport to be agreements 
between the parties regarding select
ed subjects.  There are no such 
letter agreements purporting to deal with information requests. 
41 See R. Exh. 1. 
of contemplated outsourcing and 
the submission of reassigned 
work to the grievance procedure, these provisions do not in my 
view obviate the Union™s requests for the sought-after informa-
tion on these subjects.  Notably, if the information requests 
were granted, the Union may deci
de that there was no violation 
of these provisions and thus obviating any recourse to the con-
tract mechanisms.  Information requests often may lead to find-
ings of no violations of contract
 provisions and in this fashion 
may be a more expedient and less cumbersome approach to 
resolving contractual issues th
an the grievance procedure. 
It seems to me the Respondent has taken what I consider an 
erroneous view of just what the Board considers the thrust and 
spirit of information requests in the context of the parties™ col-
lective-bargaining relationship.  The Board authorities make 
clear that essentially information requests are to serve as an aid 
to the Union in policing and enforcing the applicable collective-
bargaining agreement.  In this process, the merits of a particular 
issue underlying the requests are 
not necessarily 
reached, al-
though sought-after information may assist in the resolution of 
pending grievances.  Therefore, the test is relevancy of the 
request to the duties and responsibilities of the Union to repre-
sent the interests of covered em
ployees, and not to whether the 
employer has violated provisions of the contract. 
In my view, here, the Respondent
™s argument is rather circu-
lar, especially in the context of this case where the information 
sought in part relates to pending grievances, and yet the Re-
spondent proffers that the grie
vance process will yield the re-
quested information. As to the Respondent™s deferral
 argument, in agreement with 
the General Counsel, I note that the Board traditionally eschews 
the application of Collyer
 to information cases.  I would find 
and conclude for the reasons cite
d by the General Counsel that 
deferral is inappropriate in this case.  I note specifically that in 
this case, the controversy here does not rest or turn on contrac-
tual issues such as one calling for an interpretation of pertinent 
contract terms or provisions. 
Here, the information being 
sought relates to whether and 
if the Respondent has possibly 
violated the contract provisions
 relating to purpose and intent;
42 erosion of the unit, outsourcing of unit work; but also harass-
ment by supervisors, all of which relate to the Union™s duties to 
police and enforce the parties™ agreement and to represent the 
interests of the covered employees. 
It seems abundantly clear to me
 that the Union™s requests for 
information relate in part to unit employees and therefore, to 
that extent, are presumptively relevant.  The Union established 
clearly and well that its concer
ns were based on the Company™s 
suspected attempt to recruit bargaining unit employees for non-
unit jobs and that the April 19 presentation was designed to 
                                                          
 42 The Respondent views the purpose and intent language as a mere 
ﬁpreambleﬂ to the parties™ agreement, 
and as such does not relate to the 
enforcement of a particular section 
of the substantive terms of the con-
tract.  For purposes of the contractual grievance process, I would dis-

agree with this characterization. 
 The purpose and intent clause is 
clearly a part of the parties™ agreem
ent and irrespective of its not having 
a ﬁsectionﬂ designation, a remedy for 
the violation in my view could be 
fashioned at the grievance level, if 
only to call for the offending party 
to cease and desist from engaging 
in specific conduct deemed to be 
contrary to ﬁfriendly and cooperative relations.ﬂ 
 CHRYSLER, LLC
  317
meet that end; furthermore, the grievance filed by it to meet this 
concern is pending because of the Company™s failure to provide 
the power point presentation in particular. 
As to the Union™s request for complaints leveled against the 
EGIG supervisors by any and 
all employees under their super-
vision, these clearly related to
 grievances filed and pending 
under the contract.  Accordingly, the relevance of the request is 
established, and, moreover, is cl
early a legitimate subject of the 
Union™s interest. 
In likewise, the Union adequately explained the reason for its 
request for information regarding the number of hours worked 
by employees in various areas 
of the Respondent™s operations, 
tying the request to its need to enforce the outsourcing provi-
sions of the collective-bargaining agreement.  In this fashion 
also, the Union more than adequately established the relevancy 
of the information request as well as the legitimacy of its need 
for the information to look out for the interests of represented 
employees. 
Regarding the October 3 request, here, too, the Union ade-
quately tied its request to the M-10 provisions of the agreement 
which, in my view, satisfies th
e Board™s broad discovery stan-
dard for relevance, and is consonant with the Union™s legiti-
mate need to assure the employees it represents that the Com-
pany was in compliance with pertinent provisions of the con-
tract, here the ou
tsourcing provision. 
CONCLUSIONS OF 
LAW 1. By failing and refusing to provide the Union, in writing, 
with the information requested in its information requests of 
May 4 and October 2 and 3, 200
7, the Respondent has unlaw-
fully  refused to bargain with the Union and has violated Sec-
tion 8(a)(5) and (1) of the Act. 
2. The unfair labor practices 
described above affect com-
merce within the meaning of Section 2(6) and (7) of the Act. 
3. The Respondent has not violated the Act in any other 
manner or respect. 
THE REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and take certai
n affirmative action designed to effectuate 
the policies of the Act, to include furnishing (consistent with 
this decision) the requested information to the Union, and post 
an appropriate notice. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
43 ORDER The Respondent, Chrysler, LLC, Auburn Hills, Michigan, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain collectively with 
Local 412, Inter-
national Union, United Automobile, Aerospace and Agricul-
                                                          
 43 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
tural Implement Workers of America (UAW), AFLŒCIO 
by 
refusing to furnish it with inform
ation that it requests that is 
relevant and necessary to the Union™s performance as the 

collective-bargaining representative of the Respondent™s 

bargaining unit employees. 
(b) In any like or related 
manner interfering with, re-
straining, or coercing employees in the exercise of rights 

guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to ef-
fectuate the policies of the Act.
 (a) Promptly furnish the Union with the relevant portions 
of the information requested in its May 4 and October 2 and 

3, 2007 correspondence. (b) On request, bargain collectively in good faith with the 
Union with regard to wages, hours, and other terms and 

conditions of employment of employees in the appropriate 

unit specified in the collective-bargaining agreement be-

tween the Respondent and the Union.
 (c)  Within 14 days after service by the Region, post at its 
Auburn Hills, Michigan facility copies of the attached no-

tice marked ﬁAppendix.ﬂ
44 Copies of the notice, on forms 
provided by the Regional Director for Region 24, after be-

ing signed by the Respondent™s authorized representative, 
shall be posted by the Respondent and maintained for 60 
consecutive days in conspicuous places, including all places 

where notices to employees are customarily posted.  Rea-

sonable steps shall be taken by the Respondent to ensure 

that the notices are not altered, defaced, or covered by any 

other material.  In the event that, during the pendency of 

these proceedings, the Respondent closed the facility in-

volved in these proceedings, the Respondent shall duplicate 

and mail, at its own expense, a copy of the notice to all em-

ployees and former employees employed by the Respondent 

in the bargaining unit pertinent herein.
 (d)  Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsible 

official on a form provided by the Region attesting to the 
steps that the Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
                                                          
 44 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISION OF THE NATIONAL LABOR RELATIONS BOARD
  318 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT
 refuse to bargain collectively with 
Local 412, 
International Union, United Automobile, Aerospace and Agri-
cultural Implement Workers of America (UAW), AFLŒCIO 
by 
refusing to furnish it with inform
ation that it requests that is 
relevant and necessary to the Union™s performance of its 
functions as the collective-bargaining representative of our 

unit employees. 
WE WILL NOT
 in any like or related manner interfere with, 
restrain, or coerce our employees in the exercise of the 

rights set forth above. WE WILL 
promptly furnish the Union with the relevant por-
tion of the information requested in its correspondence of 
May 4 and October 2 and 3, 2007. 
CHRYSLER, LLC  